DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 21, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-8 and 10-12 are pending.
4.	In the reply filed on March 3, 2022, applicant elected Group II, now claims 4-8, without traverse.
5.	Claims 1-3 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
6.	Claims 4-8 are examined on the merits.

Claim Rejections - 35 USC § 112
7.	Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite because line 4 of the claim states that the ingredients are subjected to “purification;” however, steps (1)-(3) do not contain a “purification” step.  This inconsistency creates a lack of clarity in the scope of the claim.
	Claim 4 is also indefinite because lines 8-9 of the claim state that the “traditional Chinese medicine composition is a composition prepared by compounding” the claimed ingredients.  However, steps (1)-(3) do not discuss how the ingredients are “compounded.”  A general definition of “compounded” is simply mixing the ingredients together.  Lines 6 and 7 and step (3) already state that the ingredients are mixed together; thus, it is unclear what limitations this “compounding” step are meant to place on the claim.  In addition, applicant has argued that “traditional Chinese medicine” is not indefinite because this phrase “means a composition prepared by compounding” the three claimed ingredients.  However, as discussed above, it is unclear if “compounding” is intended to mean steps in addition to simply mixing the ingredients together as claimed in step (3).  Thus, this “compounding” step is unclear and the meaning of “traditional Chinese medicine” is, therefore, also unclear.
	Claim 4, at step (2) is indefinite because the antecedent basis for “the concentrated Eucommia ulmoides filtrate” and “the concentrated Rhizoma Drynariae filtrate” are unclear.  Step (1) states that the filtering steps result in a “crude Eucommia ulmoides extract” and a “crude   Rhizoma Drynariae extract”.  The beginning of step (2) states that these crude extracts are concentrated.  Thus, the terminology of “the concentrated…filtrate” is inconsistent with the beginning of step (2).  It is suggested that these phrases be amended to state “the concentrated Eucommia ulmoides extract extract 

Terminal Disclaimer
8.	The terminal disclaimer filed on May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Appl. No. 17/159,534 has been reviewed and is NOT accepted.
The disclaimer fee in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.  The terminal disclaimer needs to be resubmitted with the fee.

Double Patenting
9.	Claims 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 17/156,534 (reference application) for the reasons set forth in the previous Office action.
	Applicant has submitted a terminal disclaimer to overcome this rejection.  However, the terminal disclaimer is improper for the reasons discussed above.  Thus, the rejection is still considered valid for the reasons of record.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655